Case 0:20-cv-60719-WPD Document 162 Entered on FLSD Docket 08/13/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case Number: 20-cv-60719-WPD

   ITAMAR MEDICAL LTD.,

          Plaintiff,
   v.

   ECTOSENSE NV and VIRTUOX, INC.,

         Defendants.
   ________________________________________/

         VIRTUOX, INC.’S REPLY IN SUPPORT OF THEIR MOTION TO DISMISS
                    PLAINTIFF’S THIRD AMENDED COMPLAINT

          Defendant, VirtuOx, Inc. (“VirtuOx”), by and through undersigned counsel, files this

   reply in support of its Motion to Dismiss Third Amended Complaint (ECF 138) and states as

   follows:

          I.      This Court lack subject matter jurisdiction

          Because Itamar does not dispute that a Rule 12(b)(1) dismissal of Ectosense will

   necessarily lead to a 12(b)(1) dismissal of VirtuOx, VirtuOx has nothing further to add on the

   matter and adopts Ectosense’s arguments concerning lack of subject matter jurisdiction.

          II.     Itamar’s Complaint fails to comply with the Rule 8 pleading requirements

          Itamar should never have brought VirtuOx into this matter. VirtuOx is not a distributor for

   Ectosense, but instead, VirtuOx is a customer who use the products at issue as part of the services

   that it provides. Itamar is clearly bringing VirtuOx into this lawsuit as leverage against Ectosense.

   While this Court cannot dismiss a complaint because a Plaintiff sued a third-party to gain leverage,

   this Court can dismiss a complaint that is not well-pled. In this case, despite two opportunities,

   Itamar has not filed a well-pled complaint against VirtuOx.



                                                    1
Case 0:20-cv-60719-WPD Document 162 Entered on FLSD Docket 08/13/2021 Page 2 of 7




              Itamar decided to add VirtuOx as a defendant nearly a year after suit it sued Ectosense.

   Despite having ample time and despite having two opportunities, Itamar has failed to meet this

   minimum pleading requirement. In its Second Amended Complaint (the first to add VirtuOx as a

   party), Itamar simply changed the word Ectosense to Defendants, which resulted in the pleading

   of absurdities such as

                     VirtuOx has marketed and is actively marketing the NightOwl product in the United

                      States, Europe and Singapore. See (ECF 74 at ¶ 26). This allegation in paragraph

                      26 of the Second Amended Complaint (“SAC”) contradicts the (incorrect)

                      allegation in Paragraph 24 of the SAC that claims VirtuOx is the United States

                      distributor of Ectosense.1 See (ECF 74 at ¶ 24.)

                     VirtuOx—an alleged distributor of the product—received clearance from the FDA.

                      See (ECF 74 at ¶ 44).

              To its credit, Itamar did not even try to defend its Second Amended Complaint, but instead

   filed its Third Amended Complaint. However, instead of using the Third Amended Complaint to

   plead a claim against VirtuOx in compliance with the Federal Rules of Civil Procedure, Itamar

   continued to make absurd allegations. This time Itamar pled that at all relevant times, VirtuOx

   was both a principal and an agent of Ectosense. (ECF 121 at ¶ 6). Because VirtuOx could not

   have been both a principal and an agent of Itamar at all relevant times, VirtuOx has no notice of

   what is actually being plead against it.           Itamar chose to plead an agency allegation that is an

   impossibility and Itamar then incorporated this impossible, contradictory allegation into each

   cause of action that it pled against VirtuOx. (ECF 121 at ¶¶ 6, 70, 87, 99, 113, 122).




   1
       This would also be news to VirtuOx, which does not market into Europe or Singapore.

                                                             2
Case 0:20-cv-60719-WPD Document 162 Entered on FLSD Docket 08/13/2021 Page 3 of 7




           Itamar does not deny that it has pled an impossibility. In addition, Itamar does not claim

   that such a contradictory allegation in any way complies with the Rule 8 pleading requirements

   nor could it. See National Life Insurance Co. v. Lynch, 175 F.Supp.2d 489, 493 (S.D.N.Y 2000)

   (explaining difference between alternative pleadings which are permitted by Rule 8(e)(2) and

   contradictory allegations within one count that can subject a claim to dismissal.); see also In Re

   Livent Noteholders Securities Litigation, 151 F. Supp.2d 371, 405-406 (S.D.N.Y. 2001) (“a court

   need not feel constrained to accept as truth conflicting pleadings that make no sense, or that would

   render a claim incoherent, or that are contradicted either by statements in the complaint itself or

   by documents upon which its pleadings rely, or by facts of which the court may take judicial

   notice.”).   Instead, Itamar raises three arguments for why the Court should excuse its improper

   allegations, none of which have merit.

           A.     Itamar failed to plead a plausible agency relationship.

           First, Itamar argues that it pled an agency relationship that it will need to prove at trial.

   (ECF 150 at p. 3). However, Itamar did not plead that Ectosense and VirtuOx have an agency

   relationship. Instead, Itamar pled an impossibility because at all relevant times VirtuOx could not

   have been both a principal and an agent of Ectosense. Unlike, in support of a well-pled agency

   allegation, there is no way that Itamar can gather evidence and/or prove that at all relevant times

   VirtuOx and Ectosense were both principals and agents of each other. Furthermore, this Court

   cannot rewrite Itamar’s allegations based upon what Itamar now says it meant to say. See GJR

   Investments, Inc. v. County of Escambia, Fla., 132 F.3d 1359.1369 (11th Cir. 1998) (while court

   grants leniency to pro se Plaintiffs, no such leniency is provided to parties represented by counsel,

   and in any event, Court may not “rewrite an otherwise deficient pleading in order to sustain an




                                                     3
Case 0:20-cv-60719-WPD Document 162 Entered on FLSD Docket 08/13/2021 Page 4 of 7




   action.”) As a result, this Court should find that Itamar has not pled an agency relationship between

   Ectosense and VirtuOx, but instead, has pled an impossibility.

          B.       Itamar’s lack of due diligence is no excuse for its deficient pleading

          As a tacit acknowledgment of the weakness of its first argument, Itamar next blames

   VirtuOx and claims that to the extent that there is ambiguity in the relationship between VirtuOx

   and Ectosense, this is the fault of VirtuOx along with Ectosense. (ECF 150 at p. 4). Such an

   argument finds no support in the law, which most likely explains why Itamar cites no case law to

   support its argument. Itamar has a duty under Rule 11 to investigate before filing suit and to make

   allegations based upon a good faith investigation. See Lowery v. Alabama Power Co., 483 F.3d

   1184, 1216 (11th Cir. 1997) (“If the plaintiff's counsel concedes that the plaintiff lacks the evidence

   necessary to cure the deficiency, the court may dismiss the action for failure to state a claim or

   want of jurisdiction.”); In re Zantac (Ranitidine) Products Liability Litigation, 2020 WL 6907056

   (S.D. Fla. Nov. 24, 2020) (“It is no small thing to file a lawsuit that brings someone involuntarily

   into federal court. Prior to filing such a lawsuit, a plaintiff is required to conduct a meaningful

   investigation to determine that the facts permit the defendant to be sued in the court where the

   lawsuit will be filed.”) Clearly, Itamar has not done so, and its failure to conduct a reasonable

   investigation before adding VirtuOx as a party does not provide an excuse for its pleading

   deficiencies.

          C.       The case law support dismissal.

          Finally, the case law supports the dismissal of the Third Amended Complaint. While it is

   true, the Court in Kaufman, Englett & Lynd, PLLC v. BBB of Cent. Fla., Inc., 2013 WL 524931,

   at *4 (M.D. Fla. 2013) dismissed the complaint on other grounds, the Court specifically

   disapproved of a similar absurd agency allegation as did the courts in Designing Health, Inc. v.



                                                     4
Case 0:20-cv-60719-WPD Document 162 Entered on FLSD Docket 08/13/2021 Page 5 of 7




   Erasmus, 2000 WL 35789501 at *7 (C.D. Cal. 2000) (The Erasmus court recognized “that a party

   cannot simultaneously be both the agent and principal of another party.”) and in Mortg. Elec.

   Registration Sys., Inc. v. Ditto, 488 S.W.3d 265, 288 (Tenn. 2015) (“[C]ourts have pointed out that

   it is axiomatic that a party cannot simultaneously be both agent and principal . . . ‘[c]ourts and

   scholars alike have expressed reservation, even bewilderment, as to [the] claim to be . . . as it has

   been generalized, both principal and agent.’ . . . ‘[The] position that it can be both the [principal]

   and an agent of the [principal] is absurd, at best.’”) (Internal citations omitted). The fact that these

   courts addressed the pleading deficiencies in a different context does not save Itamar. There are

   no special rules for cases involving MERS, and Itamar, no more than MERS, can make the absurd

   claim that a party can be another’s principal and agent at the exact same time.

           2.      This Court Should Dismiss the Third Amended Complaint With Prejudice.

           This is Itamar’s second bite at the apple and there is no reason to provide Itamar with a

   third bite, especially because Itamar has not even requested leave to amend. See Wagner v.

   Daewoo Heavy Industries America Corp., 314 F.3d 541, 542 (11th Cir. 2002) (“A district court is

   not required to grant a plaintiff leave to amend his complaint sua sponte when the plaintiff, who

   is represented by counsel, never filed a motion to amend nor requested leave to amend before the

   district court.”)

           VirtuOx respectfully submits that this Court should dismiss the Third Amended Complaint

   against VirtuOx, with prejudice, because Itamar has had multiple chances to satisfy the pleading

   requirements of Rule 8 of the Federal Rules of Civil Procedure and has failed to do so.




                                                      5
Case 0:20-cv-60719-WPD Document 162 Entered on FLSD Docket 08/13/2021 Page 6 of 7




           3.     VirtuOx Adopts The Arguments Set Forth In Sections III, IV, and V of
                  Ectosense’s Motion to Dismiss Third Amended Complaint Pursuant to
                  12(b)(6)

          If the Court grants Ectosense’s Motion to Dismiss Third Amended Complaint Pursuant to

   12(b)(6) [D.E. 135] based on the arguments contained in sections III, IV, or V of the motion, then

   it should also dismiss the Third Amended Complaint against VirtuOx for those same reasons.

          D.      Conclusion

          For the reasons stated herein, this Court should dismiss the Third Amended Complaint with

   prejudice.



   Dated: August 13, 2021                       Respectfully submitted,

                                                /s/ Jonathan B. Morton
                                                Jonathan B. Morton
                                                Florida Bar No. 956872
                                                Jonathan.Morton@klgates.com
                                                K&L Gates LLP
                                                Southeast Financial Center
                                                200 South Biscayne Boulevard, Suite 3900
                                                Miami, Florida 33131-2399
                                                Telephone: 305-539-3357

                                                /s/ Darlene F. Ghavimi
                                                Darlene F. Ghavimi, Admitted Pro Hac Vice
                                                Texas Bar No. 24072114
                                                Darlene.Ghavimi@klgates.com
                                                Stewart Mesher, Admitted Pro Hac Vice
                                                Texas Bar No. 24032738
                                                Stewart.Mesher@klgates.com
                                                K&L GATES LLP
                                                2801 Via Fortuna Suite 350
                                                Austin, Texas 78746-7568
                                                Telephone: (512) 482-6919

                                                Counsel for Defendant VirtuOx, Inc.




                                                   6
Case 0:20-cv-60719-WPD Document 162 Entered on FLSD Docket 08/13/2021 Page 7 of 7




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 13, 2021, a true and complete copy of the foregoing

   was electronically filed via CM/ECF system which will send a notice of electronic filing to all

   Counsel of Record.



                                              /s/ Jonathan B. Morton
                                              Jonathan B. Morton




                                                 7
